Citation Nr: 1231859	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for the cause of the Veteran's death, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958 and from April 1962 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board finds that sufficient evidence has been presented to reopen the appellant's service connection claim for the cause of the Veteran's death, but that further evidentiary development is warranted before the reopened claim may be adjudicated.  Accordingly, the reopened service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision (issued in December 2004), the RO denied service connection for the cause of the Veteran's death.  Following receipt of notification of this determination, the appellant did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since December 2004 raises a reasonable possibility of substantiating the appellant's claim.  


CONCLUSION OF LAW

New and material evidence has been submitted, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the appellant's service connection claim, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claim to Reopen

The appellant's service connection claim for the cause of the Veteran's death was initially denied by a May 2004 decision, and the appellant was informed of this decision in December 2004.  The appellant failed to appeal this decision, and no evidence relevant to this service connection claim was received within one year of the issuance of this rating decision, thereby rendering it final.  38 C.F.R. §§ 3.156(b), 20.1103.
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The May 2004 rating decision denying the appellant's claim states that the claim was denied because the evidence of record failed to reflect that the cause of the Veteran's death, noted on his death certificate as acinic cell carcinoma of the parotid gland (a form of salivary gland cancer), was related to service.  However, since the issuance of this rating decision, the appellant has submitted a letter authored by the physician who originally certified the Veteran's death certificate and noted the sole cause of death as cancer.  In this letter, the physician states that a review of the Veteran's medical records reflects that the Veteran had a long-standing history of diabetes mellitus, which the physician opined was a contributing factor in the cause of his death.  

The Board finds that this 2012 medical opinion is new, as it was not previously of record and was only recently authored.  Moreover, as the record reflects that the Veteran was service-connected for diabetes mellitus, the physician's statement relates a service-connected disability as a contributing factor in the cause of his death.  Accordingly, the newly submitted evidence relates to the reason the appellant's service connection claim was originally denied and also raises a reasonable possibility of substantiating her claim.  Therefore, the Board finds this evidence to be material.

Given the submission of this new and material evidence since the issuance of the May 2004 rating decision, the appellant's service connection claim for the cause of the Veteran's death is reopened.  Accordingly, to this extent, the appellant's appeal is granted.  The merits of the appellant's reopened claim are discussed in the remand portion of the decision, below.


ORDER

New and material evidence having been presented, the claim of service connection for the cause of the Veteran's death is reopened.


REMAND

The appellant contends that the cause of the Veteran's death, noted on his death certificate as a form of salivary gland cancer (acinic cell carcinoma of the parotid gland) is either attributable to his presumed in-service herbicide exposure during his service in the Republic of Vietnam or that the cause of his death was related to or aggravated by his service-connected diabetes mellitus.  Specifically, the appellant contends that the Veteran's service-connected diabetes mellitus diminished the Veteran's ability to fight his cancer and precluded him as a candidate for certain oncology treatments.

However, the medical opinions of record addressing the appellant's theories of entitlement are insufficient.  In that regard, two private opinions of record (authored in 2004 and 2012) summarily state that the Veteran's service-connected diabetes mellitus contributed to his cause of death, without offering any supporting rationale.  Likewise, another private medical opinion (authored in 2001) includes equivocal language, stating that the Veteran's in-service herbicide exposure may have contributed to his development of head and neck cancer.  Moreover, the November 2007 VA medical opinion obtained by the RO fails to include any supporting rationale for the VA physician's opinions (1) that it is less likely than not that the Veteran's diabetes mellitus caused or contributed to his cancer and (2) that he could not resolve the issue of whether the Veteran's diabetes mellitus contributed to his death without resorting to speculation.  Thus, an adequate medical opinion addressing the appellant's theories of entitlement must be obtained.

Furthermore, there is no medical opinion of record addressing a theory of direct service connection.  However, the Veteran's service treatment records reflect that in February 1979, the Veteran sought treatment for right neck pain that he reported experiencing upon swallowing.  The Veteran's right lymph node was noted to be slightly enlarged at this time, and the Veteran was assessed with inflammation of his lymph node.  The record reflects that the Veteran's salivary gland cancer was first detected in 1999 when the Veteran presented with swelling of his right mandible, and at the time of detection, the cancer was noted to have already metastasized to his lungs.  Thus, the Board finds that the evidence of record is sufficient to trigger VA's duty to obtain a medical opinion addressing a theory of direct service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Moreover, this direct service connection medical opinion should consider the potential role the Veteran's presumed in-service herbicide exposure had on his development of cancer, as the aforementioned 2001 private medical opinion suggests such a link.

Furthermore, although not entirely clear from the record, the appellant's Board hearing transcript seems to indicate that the appellant's representative was asserting a link between the Veteran's salivary gland cancer and his treatment for his diabetes-related periodontal disease.  Thus, a medical opinion exploring this potential relationship should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims folder to the physician who rendered the November 2007 medical opinion (or if the physician is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  

The physician should review the Veteran's claims file, to include: (i) the Veteran's presumed in-service herbicide exposure; (ii) his February 1979 in-service treatment for right neck pain upon swallowing; (iii) his diabetes mellitus diagnosis in 1990; (iv) his treatment for diabetes-related periodontal disease beginning in 1996; and (v) his diagnosis of salivary gland cancer in 1999, which manifested as a mass on his right mandible and which was determined to have metastasized to his lungs at that time.  

The physician should also review Dr. Kres's 2001 medical opinion, Dr. Peet's 2004 medical opinion, and Dr. Gummett's 2012 medical opinion.

The physician should then opine as to whether it is at least as likely as not that the Veteran's noted cause of death, acinic cell carcinoma of the parotid gland, was directly related to service or is related to his presumed in-service herbicide exposure.  

The physician should further opine whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus contributed substantially and materially to his cause of death, to include whether his diabetes mellitus diminished his ability to fight his cancer or precluded him as a candidate for certain relevant oncology treatments.

The physician should also opine whether it is at least as likely as not that any treatment for diabetes-related periodontal disease (to include radiological studies) contributed substantially and materially to the cause of the Veteran's death.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be provided.  This explanation should set forth what facts are missing that would otherwise permit a non-speculative opinion, or indicate that due to the limits of medical knowledge an opinion would be speculative.  

2.  Thereafter, readjudicate the appellant's service connection claim for the cause of the Veteran's death.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


